DETAILED ACTION
Applicants’ arguments, filed 13 April 2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings – New Matter Objection
The amendment to the drawings filed 13 April 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
Specifically, the amendment to replace figure 9 is understood to constitute new matter. The examiner has reproduced below the original figure 9 below left, and the newly submitted figure 9 below right.

    PNG
    media_image1.png
    285
    520
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    369
    555
    media_image2.png
    Greyscale

In the original figure 9, the 100 nm particles show the highest T-cell response, whereas in the newly submitted figure 9, the 200 nm particles show the highest T-cell response.
In applicant’s response on 13 April 2021, page 11, applicant takes the position that this change was the correction of an obvious error. The examiner disagrees, for at least the following reasons. According to the MPEP, an amendment to correct an obvious error does not constitute new matter where one skilled in the art would not only recognize the existence of error in the specification, but also the appropriate correction. See MPEP 2163.07(II). In this case, the examiner takes the position that the skilled artisan would not have recognized that the graph in figure 9 was labeled erroneously, and would thereby not have recognized its appropriate correction.
Therefore, the drawings are objected to because the replacement of figure 9 appears to be new matter.


Claim Interpretation
Instant claim 15 has been amended to recite the phrase “average minimum diameter.” The examiner has added the following section of the office action to best explain how this phrase is being interpreted.
As an initial matter, the examiner notes that the instant specification discloses the phrase “average minimum diameter” on the paragraph bridging pages 5-6 of the instant specification. 
For the purposes of examination, the examiner will interpret the phrase “average minimum diameter” to refer to either the average particle diameter or the minimum particle diameter. As such, lipid nanoparticles with an average minimum diameter from about 140 nm to about 230 nm are understood to be drawn to lipid nanoparticle populations which have average sizes in the range of or greater than about 140 nm to about 230 nm. Therefore, a lipid nanoparticle population with an average particle size of, e.g. 500 nm is understood to be within the scope of the claim. This is because the average particle size exceeds the recited minimum particle size but is small enough to be a nanoparticle.
The instant specification also discloses “minimal average diameter” at that point of the specification, which is understood by the examiner to have essentially the same meaning as “average minimum diameter”.


Claim Rejections - 35 USC § 112(d) – Failure to Limit Parent Claim
The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 22 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 22 recites about 15 mol% to about 50 mol% of the sterol. However, this limitation is already recited by currently amended claim 15, upon which claim 22 depends. As such, claim 22 does not appear to further limit claim 15.


Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 15-16, 18-26, 28-29, and 32-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakai et al. (WO 2016/121942 A1).
Nakai et al. (WO 2016/121942 A1) is written in Japanese. However, Nakai et al. (US 20180155304 A1) appears to be an English translation of the Nakai et al. (WO 2016/121942 A1) document. This determination is made in view of the fact that both references are publications of the application filed as PCT/JP/052690. As such, all page and paragraph citations are made to Nakai et al. (US 20180155304 A1), but the material cited therein is understood to have been present in Nakai et al. (WO 2016/121942 A1).

As to claim 15, the claim requires about 35-65 mol% of an ionizable lipid. Nakai teaches a lipid in the abstract, the structure of which is reproduced below.

    PNG
    media_image3.png
    151
    266
    media_image3.png
    Greyscale

This lipid is understood to be cationizable because it has amine groups that can be protonated at certain pH values. With regard to the amount of lipid, Nakai, page 14, Table 8, reproduced below, teaches the following.

    PNG
    media_image4.png
    125
    469
    media_image4.png
    Greyscale

The above-reproduced table appears to include 6 of cationic lipid per 10 of total lipid. This appears to be 60% cationic lipid. It is unclear to the examiner if this ratio is a mass ratio or a molar ratio, though it would be within the claim scope if it were a molar ratio. Regardless, generally, differences in concentration between the prior art and claimed invention will not support the patentability of subject matter encompassed by en arguendo, there were such a difference, this reasoning would be applicable). See MPEP 2144.05(II)(A). In this case, there does not appear to be evidence that cationic lipid concentration is critical. Additionally, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II)(A). In this case, the general conditions of a cationic liposome comprising cationic lipid as a neutral lipid are taught by the prior art. As such, it would not have been inventive for the skilled artisan to have discovered the optimum or workable ranges of DOPC concentration by routine experimentation.
As to claim 15, the claim requires about 5 to 15 mol% of a phospholipid selected from the group consisting of DOPC and DOPE. Nakai teaches DOPC in what appears to be a 1:10 ratio, as of Nakai, page 14, Table 8 and page 15, Table 9, wherein Table 8 is reproduced above. The above-reproduced table appears to include 1 DOPC per 10 of total lipids. It is unclear to the examiner if this ratio is a mass ratio or a molar ratio, though it would be within the claim scope if it were a molar ratio. Regardless, generally, differences in concentration between the prior art and claimed invention will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical (this is not an admission that there is a difference between the prior art and the claimed invention regarding DOPC concentration; however, if, purely en arguendo, there were such a difference, this reasoning would be applicable). See MPEP 2144.05(II)(A). In this case, there does not 
As to claim 15, the claim requires a sterol. Nakai teaches cholesterol in paragraphs 0124 and 0161. Nakai teaches 3 cholesterol per 10 total lipid in the above-reproduced table, which appears to be 30% cholesterol. This is within the required range of 10-50% sterol. As explained above regarding DOPC and cationic lipids, it is unclear to the examiner if this ratio is a mass ratio or a molar ratio. If the ratio taught by Nakai were a molar ratio, it would appear to result in an amount of cholesterol within the claim scope. Regardless, the skilled artisan would have been motivated to have optimized the amount of cholesterol to have been within the claimed range. See MPEP 2144.05(II)(A), as explained above in regard to the cationic lipid and DOPC concentration.
As to claim 15, the claim requires a PEG-lipid. Nakai teaches PEG-lipids on paragraphs 0162-0164, 0189, and 0191. Nakai teaches 3 mol% PEG-lipid in paragraph 0189.
As to claim 15, the claim requires a nucleic acid. Nakai teaches DNA and RNA in paragraph 0129.
prima facie case of obviousness. See MPEP 2144.05(I).
As to claim 15, Nakai teaches all of the required elements of the instant claim, but not in the same embodiment. Together these would provide a composition as claimed instantly. The prior art is not anticipatory insofar as these combinations must be selected from various lists/locations in the reference. It would have been obvious, however, to make the combination since each component is taught as being useful in making the compositions of the prior art. Since this modification of the prior art represents nothing more than “the predictable use of prior art elements according to their established functions” a prima facie case of obviousness exists. See KSR v.  Teleflex, 82 USPQ2d 1385, 1396 (2007). See also Ex parte Perrier, Appeal 2012-003888 (PTAB (2014)) (USSN 11/174,414) (applying the KSR standard of obviousness to selection of xanthan polymer and chloride of sebacic acid as polymer and crosslinker for forming prior art polymer networks since “this combination is merely a predictable used of prior art elements according to their established functions” – see fifth page of the decision).
As to claim 16, Nakai teaches lipids with the following structures, as of Nakai, page 5, Table 1, reproduced below.

    PNG
    media_image5.png
    549
    706
    media_image5.png
    Greyscale

Also see the lipids on Nakai, page 10. These appear to read on the lipids required by claim 16.
As to claims 18-19, Nakai teaches cholesterol in paragraphs 0124 and 0161.
As to claim 20, Nakai teaches 1,2-distearoyl-sn-glycerol, methoxypolyethylene glycol in paragraph 0164. This is understood to read on the required PEG modified dialkyl glycerol.
As to claims 21-23, Nakai teaches 60% of the cationic lipid and 30% of the sterol on page 14, Table 8, which is reproduced above. It is unclear if these ratios are mass ratios or molar ratios, though the ratios would be within the claim scope if they were molar ratios. Regardless, generally, differences in concentration between the prior art and claimed invention will not support the patentability of subject matter encompassed 
As to claims 24-25, Nakai teaches DNA and mRNA as of paragraphs 0130-0131.
As to claim 26, Nakai teaches DNA vaccination and gene therapy of a tumor by introducing an antigen gene into dendritic cells, as of Nakai, paragraph 0138. Elsewhere in the document, Nakai teaches mRNA, as of paragraphs 0130-0131. As such, the skilled artisan would have been motivated to have conducted vaccination or antigen production with mRNA as well as DNA.
As to claims 28-29, Nakai teaches combining with a pharmaceutically acceptable additive as of paragraph 0155. Nakai teaches use in humans as of paragraph 0141.
As to claims 32-33, Nakai teaches DNA vaccination and gene therapy of a tumor by introducing an antigen gene into dendritic cells, as of Nakai, paragraph 0138.
As to claim 34, the claim requires an average diameter of about 150-200 nm. Nakai teaches a diameter of 100-200 nm in paragraph 0139. While the prior art does not disclose the exact claimed values, but does overlap: in such instances even a slight overlap in range establishes a prima facie case of obviousness. See MPEP 2144.05(I). .


Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakai et al. (WO 2016/121942 A1) in view of Akita et al. (ACS Biomaterials Science & Engineering, Vol. 1, 2015, pages 834-844).
Nakai is drawn to a cationic lipid and a liposome comprising said cationic lipid. See the rejection above over Nakai by itself.
Nakai does not teach a cationic lipid with the required chemical structure.
Akita et al. (hereafter referred to as Akita) is drawn to a lipid particle comprising pH activated SS cleavable lipids, as of Akita, page 834, title and abstract. Also see Akita, page 835, Figure 1A, reproduced below.

    PNG
    media_image6.png
    476
    865
    media_image6.png
    Greyscale

Other lipids, as well as sizes of liposomes made using such lipids, are taught as of Akita, page 836, Table 1, reproduced below.

    PNG
    media_image7.png
    731
    910
    media_image7.png
    Greyscale


It would have been prima facie obvious for one of ordinary skill in the art to have combined the cationic lipid of Akita with the liposome of Nakai. Both Nakai and Akita are drawn to cationic liposomes comprising cationic lipids for delivery of a nucleic acid active agent. As such, the skilled artisan would have been motivated to have combined the cationic lipid of Nakai with the liposome of Akita in order to have predictably provided a cationic charge in a liposome to have predictably delivered a nucleic acid active agent with a reasonable expectation of success. Combining prior art elements (e.g. the cationic lipids of Nakai and Akita) according to known methods (in a cationic liposome) to yield predictable results (delivery of a nucleic acid active agent) is prima facie obvious. See MPEP 2143, Exemplary Rationale A.
In the alternative, the skilled artisan would have been motivated to have substituted the cationic lipid of Akita in place of that of Nakai in order to have predictably delivered a nucleic acid active with a reasonable expectation of success. The simple substitution of one known element (e.g. the cationic lipid of Akita) in place of another (e.g. the cationic lipid of Nakai) to obtain predictable results (placement in a cationic liposome to achieve a delivery vehicle for a nucleic acid active agent) is prima facie obvious. See MPEP 2143, Exemplary Rationale B.
As to claims 16-17, the chemical structures of Akita read on the required chemical structure of claims 16-17.

Claims 26-27 and 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakai et al. (WO 2016/121942 A1) in view of Bonehill et al. (Molecular Therapy, Vol. 16 No. 6, June 2008, pages 1170–1180).
Nakai is drawn to a cationic lipid containing formulation for delivery of DNA or mRNA. This may be used for vaccination and gene therapy of a tumor by introducing an antigen gene into dendritic cells, as of Nakai, paragraph 0138.
Nakai does not teach an mRNA that encodes for a CD40L or CD70 antigen.
Bonehill et al. (hereafter referred to as Bonehill) is drawn to mRNA which encodes for CD40L or CD70, as of Bonehill, page 1170, title and abstract. This appears to be used to stimulate T-cells, as of Bonehill, page 1170, title and abstract. This is intended for reversing T-cell tolerance for tumor antigens, as of Bonehill, page 1170, right column, second paragraph.
Bonehill does not teach a cationic liposome.
It would have been prima facie obvious for one of ordinary skill in the art to have used the mRNA of Bonehill in the cationic liposome of Nakai. Nakai is drawn to a cationic liposome which can be used for DNA or mRNA generally, as of Nakai, paragraphs 0130-0131. This DNA or mRNA is intended to encode for an antigen which may be used for gene therapy of a tumor, as of Nakai, paragraph 0138. The mRNA encoding CD40L and CD70 is used for tumor treatment so that the T-cells do not tolerate tumor antigens, as of Bonehill. As such, the skilled artisan would have been motivated to have delivered mRNA encoding CD40L and CD70, as of Bonehill, using the cationic liposome of Nakai, in order to have predictably resulted in cancer treatment with a reasonable expectation of success.

As to claim 32, Bonehill teaches inducing an immune response with a nucleic acid encoded antigen, as of page 1170, title and right column.
As to claim 33, Bonehill teaches induction of potent antitumor T-cells, as of Bonehill, page 1170, right column, second paragraph. This is understood to be drawn to anti-cancer vaccination.


Claims 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakai et al. (WO 2016/121942 A1) in view of Cullis et al. (US 2012/0276209 A1).
Nakai is drawn to a cationic lipid containing formulation for delivery of DNA or mRNA. This may be used for vaccination and gene therapy of a tumor by introducing an antigen gene into dendritic cells, as of Nakai, paragraph 0138. See the rejection above over Nakai by itself.
Nakai does not teach a method for making the lipid particles.
Cullis et al. (hereafter referred to as Cullis) is drawn to lipid particles comprising a nucleic acid and methods of making such lipid particles, as of Cullis, title, abstract, and figure 29, which is reproduced below.

    PNG
    media_image8.png
    413
    812
    media_image8.png
    Greyscale

In one embodiment, Cullis teaches the following process for making particles, as of Cullis, paragraph 0066, reproduced below.

[0066] FIG. 17 illustrates the influence of lipid concentration on LNP particle size by comparing mean particle diameter (nm) as a function of lipid concentration in ethanol (mM). Increasing the lipid concentration results in an increase in mean particle diameter. The total lipid content in the ethanol phase being mixing in the microfluidic chip was varied from 10 mM to 50 mM. LNP composed of Dlin-KC2-DMA/DSPC/Cholesterol/PEG-c-DMA at mole ratios of 40:11.5:47.5:1, siRNA-total lipid ratio 0.06 wt/wt. Total flow rate inside microfluidic mixer was maintained at 2 ml/min. Error bars represent standard deviation of the mean particle diameter as measured by dynamic light scattering.

As best understood by the examiner, Dlin-KC2-DMA is an ionizable lipid that can be cationic, as of paragraph 0009 of Cullis. Cholesterol is a sterol, DSPC is distearoyl phosphatidylcholine and is a phospholipid, PEG-c-DMA is a pegylated lipid, and siRNA is a nucleic acid, ethanol is an alcoholic solvent. The siRNA is in an aqueous environment, as of the above-reproduced figure. Cullis teaches a 2 mL/minute total flow rate in the above-reproduced paragraph. Elsewhere in the document, Cullis teaches a 
As best understood by the examiner, Cullis does not appear to teach the required combination of lipids in the required concentration.
It would have been prima facie obvious for one of ordinary skill in the art to have used the method of Cullis to have made lipid nanoparticles, as of Nakai. Nakai is drawn to lipid nanoparticles, but is silent as to a method of making large quantities of said particles of manufacturing purposes. Cullis is drawn to a method for manufacturing liposomes and lipid particles with cationic lipids for encapsulation and/or delivery of nucleic acids. As such, the skilled artisan would have been motivated to have used the method of Cullis to have formed the liposomes of Nakai for predictable encapsulation and delivery of the nucleic acids of Nakai with a reasonable expectation of success.
As to claim 30, the claim requires a specific combination of lipids with a specific molar percentage of phospholipids. The limitations with regard to the combination of lipids and the molar percentage in claim 30 are essentially the same as those in claim 15. As such, the teachings of Nakai are understood to be applicable to the required combination of lipids and molar percentage of phospholipids.
As to claim 30, the claim requires a particle size of 140 nm. Cullis teaches a particle diameter of 15-300 nm in paragraph 0141, with smaller ranges also taught in the paragraph. While the prior art does not disclose the exact claimed values, but does overlap: in such instances even a slight overlap in range establishes a prima facie case of obviousness. See MPEP 2144.05(I).
.


Claims 15-16, 18-26, 28-29, and 32-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakai et al. (WO 2016/121942 A1) in view of Sgouros et al. (US 2011/0165223 A1).
Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakai et al. (WO 2016/121942 A1) in view of Akita et al. (ACS Biomaterials Science & Engineering, Vol. 1, 2015, pages 834-844), the combination further in view of Sgouros et al. (US 2011/0165223 A1).
Claims 26-27 and 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakai et al. (WO 2016/121942 A1) in view of Bonehill et al. (Molecular Therapy, Vol. 16 No. 6, June 2008, pages 1170–1180), the combination further in view of Sgouros et al. (US 2011/0165223 A1).
Claims 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakai et al. (WO 2016/121942 A1) in view of Cullis et al. (US 2012/0276209 A1), the combination further in view of Sgouros et al. (US 2011/0165223 A1).
As an initial matter, these rejections are applicable in regard to the case wherein the diameter of about 140 nm to about 230 nm, as recited by instant claim 15, is the minimum diameter rather than the average diameter. See the section above entitled “Claim Interpretation” in regard to how the phrase “average minimum diameter” is being interpreted by the examiner during the course of examination.

For the purposes of this rejection, the examiner assumes, purely en arguendo and with regard to this ground of rejection only, that Nakai fails to teach the required particle size.
Sgouros et al. (hereafter referred to as Sgouros) is drawn to antitumor immunization by liposomal delivery to the spleen, as of Sgouros, title and abstract. Sgouros teaches a particle size of greater than 300 nm, as of Sgouros, abstract. Sgouros also teaches a size range of 300-1000 nm, as of Sgouros, paragraph 0040.
For the purposes of this rejection, the examiner assumes that Sgouros is deficient because it fails to teach a cationic lipid with the chemical structure required by claim 16.
It would have been prima facie obvious for one of ordinary skill in the art to have sized the liposome of Nakai to have been in the size range taught by Sgouros. Nakai is drawn to a liposome for delivery of a nucleic acid therapeutic agent, and suggests delivery to the spleen, as of Nakai, paragraph 0150. Sgouros teaches that particles sized about 300 nm to about 1000 nm are useful for delivery to the spleen, apparently moreso than particles sized less than 300 nm. As such, the skilled artisan would have been motivated to have sized the particles of Nakai to have been in the size range 
As to claims 15-34, the rationale applied by the examiner above for rejecting these claims also applies here, with the exception that the skilled artisan would have modified the particle size to have been in the range taught by Sgouros for efficient delivery to the spleen.

Examiner Note Regarding Nucleic Acid Vaccination
Prior to addressing applicant’s arguments, the examiner makes the following note.
During the course of examination, it is the examiner’s burden to resolve the level of ordinary skill in the art at the time of filing in order to determine whether a prior art rejection is appropriate. See MPEP 2141(II), section entitled “Office Personnel as Factfinders”. This section of the MPEP states that the focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. The examiner notes that although the above statement states “time of the invention”, the relevant determination is actually the time of filing in view of the fact that this case was filed under the AIA .
The instant case is drawn to vaccination with a nucleic acid antigen. In this art area, there has been a substantial increase in the level of ordinary skill in the art between the effective filing date of the instant application and the preparation of this 
The examiner has cited post-filing date art in the examiner’s response to arguments. See the response to arguments section below. However, this post-filing art is cited only to help resolve the level of skill at the time of filing, and itself cites art that was published prior to the effective filing date of the instant application.


Response to Arguments
Applicant has presented arguments regarding the previously applied rejection, as of applicant’s response on 13 April 2021 (hereafter referred to as applicant’s response). These arguments are addressed below.
Alleged Unexpected Results: In applicant’s response, page 13, third paragraph, applicant argues that contrary to previous understandings and expectations, nanoparticles according to the compositions and component ranges of the present claims and having particle sizes such as from about 140 nm to about 230 nm as recited in claim 15 are substantially and unexpectedly more effective at delivery of mRNA delivery to the spleen upon intravenous injection than are nanoparticles with smaller particle sizes.
This is not persuasive. As an initial matter, in view of figure 9, it is unclear as to whether applicant actually found that particles sized in the claimed range are superior in regards to delivery to the spleen as compared with particles of a smaller size. However, even if, purely en arguendo, applicant did find that particles sized from about 140 nm to 
Additionally, the examiner notes that the size range of 300-1000 nm, as taught by Sgouros, is not actually outside the claimed range due to the language reciting an average minimum diameter of from about 140 nm to about 230 nm. See the section above entitled “Claim Interpretation.”
Applicant then argues that enhanced delivery to the spleen is correlated with enhanced immune response, as of page 13, third paragraph of applicant’s response. This is not persuasive. Instant figure 9 shows that a particle size of 100 nm results in better immune response than a particle size of 200 nm. Even if, purely en arguendo, the 200 nm resulted in better delivery to the spleen as compared with the 100 nm particle, the data in instant figure 9 does not appear to correlate with enhanced immune response. The examiner notes that this analysis is based upon instant figure 9 as originally presented; a proposed new version of instant figure 9 was presented by applicant but not entered by the examiner due to being new matter.
en arguendo, the new version of instant figure 9 were entered, it does not appear to be drawn to an unexpected result. This determination is made on the grounds that a 200 nm particle would have been closer than a 100 nm to the optimal size desired for spleen delivery taught by Sgouros. As such, the skilled artisan would have expected that a 200 nm particle would have resulted in greater immune response than a 100 nm particle to the extent that immune response would have been caused by targeting the spleen.
Figure 6 and the Route of Administration: Applicant then cites figure 6, as of applicant’s response, page 13, fourth paragraph, reproduced below.

    PNG
    media_image9.png
    451
    457
    media_image9.png
    Greyscale

The examiner agrees that the above-reproduced figure shows that particles sized at 230 nm locate in the spleen better than particles sized at 100 nm. However, as explained above, this result does not appear to be unexpected in view of the fact that 200 nm particles are closer than 100 nm particles to the particle size range desired by Sgouros for targeting the spleen.
Additionally, as best understood by the examiner, the data presented here is not commensurate in scope with the instantly claimed invention. See MPEP 716.02(d). This is because the above-reproduced data is drawn to lipid particle distribution after 
There would have been no evidence that the above-reproduced data in figure 6 would have been applicable for other modalities of administration other than intravenous administration such as intradermal and/or intramuscular injection. In support of this position, the examiner cites Lowe (https://blogs.sciencemag.org/pipeline/archives/2021/01/21/mrna-vaccines-what-happens, originally published on 21 January 2021, downloaded by examiner on 19 April 2021, pages 1-30). Lowe was published after the effective filing date of the instant application, but reviews prior art published prior to the effective filing date of the instant application. Lowe teaches the following, as of the top of page 2.

One thing to note is that such vaccines can have rather different effects if administered through different routes. Here’s a mouse study [examiner note: the original web document includes a hyperlink here] in 2015 from researchers at Penn and Acuitas (the Vancouver lipid company that’s now partnered with Pfizer and BioNTech for their vaccine), looking at lipid nanoparticle mRNA injected several different ways (intradermally, intraperitoneally, subcutaneously, intramuscularly, and intravenously). They just used the RNA for firefly luciferase as a marker for convenience, because you can inject the mice later on with luciferin (the partner for the enzyme) and just look to see where they light up. For those of you outside the biomedical sciences, I am speaking completely literally.


Additionally, the examiner notes that at the time of the effective filing date of the instant application, numerous traditional (i.e. non-mRNA) vaccines were available, and these were not administered intravenously. In support of this position, the examiner notes O’Hagan (US 2009/0004222 A1), which is drawn to routes of administration of influenza vaccine, as of O’Hagan, title and abstract. O’Hagan teaches that intramuscular administration is the typical mode of administration of influenza vaccines, as of O’Hagan, abstract. O’Hagan also teaches intradermal administration in paragraph 0039. There would have been no evidence that the influenza vaccine would have been safe and effective had it been administered intravenously. As such, there would have been no evidence that a formulation applicable for one route of administration would have been applicable for a different route of administration.
The examiner clarifies that the additional references cited here are not part of the statement of rejection, and are cited to resolve what the skilled artisan would have known at the time of filing. While the Lowe reference was published after the effective filing date of the instant application, its citation of prior art published prior to the effective filing of the instant application is helpful in resolving what the level of ordinary skill in the art at the time of the invention would have been.
Figure 9: In applicant’s response bridging pages 13-14, applicant presents various arguments regarding figure 9. These arguments relate to figure 9 as of the replacement version of the figure on 13 April 2021. These arguments are not persuasive because the replacement figure 9 has not been entered because it is new matter.
Immunogenicity and Particle Size: In applicant’s response, page 14, applicant makes the following argument.

Indeed, Nakai is silent as to whether the size of the lipid nanoparticles would or could affect immunogenicity of the lipid nanoparticles.

Even if, purely en arguendo, this is correct, this argument is not persuasive. The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See MPEP 2144(IV). As such, even if Nakai did not envision that the particle size has an effect on immunogenicity, Nakai still teaches a particle size range that overlaps with the claimed particle size range, which is sufficient to set forth a prima facie case of obviousness.
Sgouros Reference: With regard to the Sgouros reference, applicant argues that as the composition of Sgouros does not match the claimed composition, the teachings of Sgouros regarding particle size are not applicable to the instant case, as of applicant’s response, page 15, first full paragraph. This is not persuasive. Sgouros appears to have achieved beneficial results for particles both containing PEG and lacking PEG, as of Sgouros, page 7, Example 3. As such, the results of Sgouros appear to be relevant across a variety of formulations of particle formulations.

Even if, purely en arguendo, the claims are interpreted such that a 650 nm particle size is outside the claim scope, this is not sufficient to overcome the applied rejection. Based upon the teachings of Sgouros, it appears that particles sized 650 nm deliver best to the spleen, particles sized 400 nm deliver less well to the spleen than particles sized 650 nm, and particles sized 100 nm deliver less well to the spleen than particles sized 400 nm. This is not understood to be teaching away from a particular size range. A known or obvious composition (e.g. a particle sized 100 nm or 400 nm) does not become patentable simply because it has been described as somewhat inferior to some other product (a particle sized 650 nm) for the same use (delivery to the spleen). See MPEP 2145(X)(D)(1) and MPEP 2123(II). Additionally, the other point made by the examiner is that, in view of the teachings of Sgouros, the skilled artisan would have expected that a particle sized, e.g. 200 nm, would have delivered to the spleen better than a particle sized at e.g. 100 nm. This determination is made in view of the fact that Sgouros teaches that better spleen delivery is correlated with larger particle size for particles sized between 100 nm and 650 nm.
Secondary References and Dependent Claims: With regard to the Bonehill reference, applicant argues that this reference fails to cure the alleged deficiencies of Nakai and Sgouros. This is not persuasive. Nakai and Sgouros are not deficient, for the reasons set forth above. As no additional arguments have been made regarding Bonehill itself or dependent claims, the rejections over Nakai in view of Bonehill and Nakai in view of Sgouros, the combination further in view of Bonehill, have been maintained.
With regard to the Cullis reference, applicant appears to argue that Cullis does not teach the required particle size, as of the paragraph bridging pages 16-17 of applicant’s response. This is not persuasive. The particle size range taught by Cullis, paragraph 0141, is from about 15 nm to about 300 nm. This overlaps with the claimed particle size range. Even if, purely en arguendo, smaller diameters in the range of about 15 nm to about 300 nm are preferred, this is insufficient to overcome the applied rejection. Patents are relevant as prior art for all they contain, and are not limited to the preferred embodiments. See MPEP 2123(I).


Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671.  The examiner can normally be reached on 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612